DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12, 14-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jochem et al. (US Publication 2005/0206024; hereinafter Jochem) in view of Franco et al. (US Publication 2001/0042345; hereinafter Franco), and further in view of Herbert et al. (US Publication 2015/0145918; hereinafter Herbert).
With regards to claim 1, Jochem teaches a process for direct printing of a decorative pattern onto an extruded plastic slat (abstract; FIG. 3), comprising: 
providing a hot extruded plastic slat ([0023]; FIG. 3); 
directly contacting a surface of the hot extruded plastic slat with a direct printing cylinder (216) as the slat is moved in a downstream direction (FIG. 7), the cylinder comprising a pattern with a cell structure (222) that receives ink (from 216; [0040]) and rotates to directly apply the ink in the form of the pattern onto the surface of the hot extruded plastic slat (FIG. 7; [0040-0042]).
However, Jochem is silent regarding the plastic is a PVC material.
Franco teaches a process for making a decorative pattern onto a plastic material with the plastic material being PVC ([0018]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make a decorative pattern on plastic based on the process as taught by Jochem on one of the known type of plastic as taught by Franco with reasonable expectation of forming a decorative pattern onto PVC plastic as originally intended.

Herbert teaches a process comprising: controlling a temperature (via a temperature control assembly 101) of the direct printing cylinder ([0115-0116, 0131]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the temperature control assembly (and its required components) as taught by Herbert to cool and/or heat the printing unit of Jochem, as combined with Franco, to control the temperature of the roller and its respective fluids ([0003-0008]; Herbert).  Thus, the combination of Jochem, Franco, and Herbert would teach a process comprising: controlling a temperature (via a temperature control assembly 101; Herbert) of the direct printing cylinder ([0115-0116, 0131]; Herbert) to inhibit drying of the ink while present on the direct printing cylinder (216; Jochem).
With regards to claim 2, Jochem, as combined with Franco and Herbert, teaches the process of claim 1, wherein controlling a temperature of the direct printing cylinder (216; Jochem) comprises cooling of the direct printing cylinder, wherein the cooling comprises feeding a cooling fluid into a bore within the cylinder to remove heat therefrom and producing a heated cooling fluid ([0131]; FIG. 24-25; see also [0090]; Herbert).
	With regards to claim 3, Jochem, as combined with Franco and Herbert, teaches the process of claim 2, wherein the heated cooling fluid is withdrawn from the direct printing cylinder and is cooled in order to regenerate the cooling fluid for recirculation back into the direct printing cylinder ([0090]; Herbert).
With regards to claim 4, Jochem, as combined with Franco and Herbert, teaches the process of claim 3.  However, Jochem, as combined with Franco and Herbert, is silent regarding wherein the cooling fluid is cooled to a temperature below 80°F before cooling the direct printing cylinder.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")
In this particular case, Jochem, as combined with Herbert, teaches a general condition of cooling the cooling fluid and thus, discovering the optimum or workable range of the cooling temperature of the cooling fluid by routine experimentation is not considered inventive.
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to discover the optimum or workable ranges by routine experimentation of cooling the cooling fluid as taught by Jochem, as combined with Herbert, including the temperature range as claimed with reasonable expectation of cooling the direct printing cylinder as originally intended.
With regards to claim 5, Jochem, as combined with Franco and Herbert, teaches the process of claim 2.  However, Jochem, as combined with Herbert, is silent regarding wherein the cooling fluid is cooled to a temperature between 50°F and 60°F before cooling the direct printing cylinder.
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")
In this particular case, Jochem, as combined with Herbert, teaches a general condition of cooling the cooling fluid and thus, discovering the optimum or workable range of the cooling temperature of the cooling fluid by routine experimentation is not considered inventive.
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to discover the optimum or workable ranges by routine experimentation of cooling the cooling fluid as taught by Jochem, as combined with Herbert, including the temperature range as claimed with reasonable expectation of cooling the direct printing cylinder as originally intended.
With regards to claim 6, Jochem, as combined with Franco and Herbert, teaches the process of claim 1, further comprising measuring a temperature of the direct printing cylinder ([0096]; Herbert) and/or of the extruded PVC slat, and based on the measured temperature controlling the cooling of the direct printing cylinder ([0096]).
With regards to claim 7, Jochem, as combined with Franco and Herbert, teaches the process of claim 1.  However, Jochem, as combined with Franco and Herbert, is silent regarding wherein multiple direct printing cylinders are arranged in series along a first side of the extruded PVC slat in order to provide multiple direct printed patterns thereon.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to duplicate the direct printing cylinder as taught by Jochem, as combined with Franco and Herbert, with reasonable expectation of providing additional patterns as required by the user.
With regards to claim 9, Jochem, as combined with Franco and Herbert, teaches the process of claim 1, wherein the hot extruded PVC slat is at a temperature between 300°F and 375°F (0020]; Franco) while contacting the direct printing cylinder.
With regards to claim 10, Jochem, as combined with Franco and Herbert, teaches the process of claim 4, wherein the hot extruded PVC slat is at a temperature between 310°F and 370°F (0020]; Franco)while contacting the direct printing cylinder.
With regards to claim 11, Jochem, as combined with Franco and Herbert, teaches the process of claim 5, wherein the hot extruded PVC slat is at a temperature between 320°F and 365°F (0020]; Franco) while contacting the direct printing cylinder.
With regards to claim 12, Jochem, as combined with Franco and Herbert, teaches the process of claim 1.  However, Jochem, as currently combined with Herbert, is silent regarding the process further comprising applying the ink onto the direct printing cylinder by passing the direct printing cylinder into an ink pan and then scraping off excess ink using a doctor blade.
Herbert teaches a process of applying ink onto a direct printing cylinder by passing the direct printing cylinder into an ink pan and then scraping off excess ink using a doctor blade (223; [0115]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one known type of ink supplier as taught by Jochem with 
With regards to claim 14, Jochem, as combined with Franco and Herbert, teaches the process of claim 1, further comprising texturizing (see FIG. 15; the decoration media texturize the plastic surface via lugs 222 of FIG. 9; Jochem) the printed PVC slat.  
However, Jochem, as combined with Franco and Herbert, is silent regarding wherein the texturizing is performed while the printed PVC slat is at a temperature of 200°F to 250°F.
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").  Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").  In this particular case, the direct printing cylinder of Jochem is being cooled to a general temperature via the teaching of Herbert.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to cool the direct printing cylinder of Jochem, as combined with Franco and Herbert, such that the contacting PVC slat is cooled to an appropriate temperature including the temperature as claimed to perform the texturizing as originally intended.
With regards to claim 15, Jochem, as combined with Franco and Herbert, teaches the process of claim 1, wherein after applying the ink into the PVC slat, the printed PVC slat is subjected to drying (via 16; FIG. 11; Jochem).
With regards to claim 18, Jochem teaches a process for direct printing of a decorative pattern onto an extruded polymer slat (abstract; FIG. 3), comprising: 
providing a hot extruded slat ([0023]; FIG. 3); 
directly contacting a surface of the hot extruded slat with a direct printing cylinder (216) as the slat is moved in a downstream direction (FIG. 7), the cylinder comprising a pattern with a cell structure (222) that receives ink (from 216; [0040]) and rotates to directly apply the ink in the form of the pattern onto the surface of the hot extruded slat (FIG. 7; [0040-0042]); and 
subjecting the hot extruded slat to curing to cure the ink and produce a printed slat product (via 16; FIG. 11).
However, Jochem is silent regarding contacting a surface of the hot extruded slat while the hot extruded slat is at a temperature between 320°F and 365°F.
Franco teaches a process for making a decorative pattern onto a plastic material with the plastic material being PVC ([0018]) and decorating while the hot extruded slat is at a temperature between 320°F and 365°F ([0020]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make a decorative pattern on plastic based on the process as taught by Jochem on one of the known type of plastic as taught by Franco with reasonable expectation of forming a decorative pattern onto PVC plastic as originally intended.
However, Jochem, as combined with Franco, is silent regarding the process comprising contacting the direct printing cylinder with a cooling fluid to maintain a temperature of the direct printing cylinder to inhibit drying of the ink while present on the direct printing cylinder.
Herbert teaches a process comprising: controlling a temperature (via a temperature control assembly 101) of the direct printing cylinder ([0115-0116, 0131]).
([0003-0008]; Herbert).  Thus, the combination of Jochem, Franco, and Herbert would teach a process comprising: controlling a temperature (via a temperature control assembly 101; Herbert) of the direct printing cylinder ([0115-0116, 0131]; Herbert) to inhibit drying of the ink while present on the direct printing cylinder (216; Jochem).
With regards to claim 19, Jochem, as combined with Franco and Herbert, teaches the process of claim 18, wherein the printed slat product is between 2 inches and 5 inches wide and 0.018 inches and 0.045 inches thick (the process of Jochem, as combined with Franco and Herbert, is capable of being performed on the product as claimed), and comprises a polyvinyl chloride (PVC) core ([0018]; Franco) with a printed surface that comprises cured ink provided in a decorative pattern ([0040-0042]).

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jochem et al. (US Publication 2005/0206024; hereinafter Jochem) in view of Franco et al. (US Publication 2001/0042345; hereinafter Franco) and Herbert et al. (US Publication 2015/0145918; hereinafter Herbert), and further in view of Lin (US Publication 2016/0346982).
With regards to claim 8, Jochem, as combined with Franco and Herbert, teaches the process of claim 1.  However, Jochem, as combined with Franco and Herbert, is silent regarding wherein at least one additional direct printing cylinder is provided on an opposed side of the extruded PVC slat to provide a directly printed pattern onto the opposed side thereof.
Lin teaches a process of decorating an extruded film (abstract) wherein at least one additional direct printing cylinder is provided on an opposed side (56 provided on one side for decoration and 58 is provided on the opposite side for printing; FIG. 3) of the extruded plastic medium to provide a directly printed pattern onto the opposed side thereof ([0061-0065]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide an additional direct printing cylinder as taught by Lin to the opposite side of the first direct printing cylinder of Jochem, as combined with Franco and Herbert, with reasonable expectation of providing decoration on both sides of the medium.
With regards to claim 13, Jochem, as combined with Franco and Herbert, teaches the process of claim 1.  However, Jochem, as combined with Franco and Herbert, is silent regarding wherein a plurality of printing stations is provided, each printing station comprising one of the direct printing cylinder that directly prints onto the hot extruded PVC slat, and wherein each printing station is spaced apart from an adjacent printing station to allow ink applied at the previous printing station to dry prior to the subsequent printing station.
Lin teaches a process of decorating an extruded film (abstract) wherein a plurality of printing stations (56, 58) is provided (FIG. 3), each printing station comprising one of the direct printing cylinder that directly prints onto the hot extruded PVC slat ([0061-0065]), and wherein each printing station is spaced apart from an adjacent printing station to allow ink applied at the previous printing station to dry prior to the subsequent printing station (via the drying station 57, 59 located after each respective printing station 56, 58; FIG. 3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide multiple direct printing cylinders and their respective drying station of as taught by Lin to the apparatus of Jochem, as combined with Franco and Herbert, with reasonable expectation of providing decoration on both sides of the medium.  
Furthermore, Jochem, as combined with Franco, Herbert, and Lin, is silent regarding wherein each printing station is at least 24 inches away from the previous printing station.
When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, Sakraida v. AG Pro, Inc., 425 U.S. 273 [189 USPQ 449] (1976)).  In this particular case, rearranging the spacing between the printing stations of Jochem, as combined with Franco, Herbert, and Lin would yield no more than one would expect from such an arrangement.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to rearrange the printing stations of Jochem, as combined with Franco, Herbert and Lin, with reasonable expectation of printing onto the PVC slat as originally intended.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jochem et al. (US Publication 2005/0206024; hereinafter Jochem) in view of Franco et al. (US Publication 2001/0042345; hereinafter Franco) and Herbert et al. (US Publication 2015/0145918; hereinafter Herbert), and further in view of Hayashi et al. (JP 2005-324355; hereinafter Hayashi).
With regards to claim 16, Jochem, as combined with Franco and Herbert, teaches the process of claim 15.  However, Jochem, as combined with Franco and Herbert, is silent regarding wherein the drying comprising directing air at the PVC slats provided via high velocity air nozzle dryers that are provided within a hood that is heated.
Hayashi teaches drying comprising directing air at the plastic film provided via high velocity air nozzle dryers (4) that are provided within a hood (3) that is heated (FIG. 3; highlighted portions of pages 46-47).
 Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one known type of dryer as taught by Jochem, as combined with Franco and Herbert, with another known type of dryer as taught by Hayashi with reasonable expectation of drying the PVC slats as originally intended.
With regards to claim 17, Jochem, as combined with Franco, Herbert, and Hayashi, teaches the process of claim 16, further comprising curing the printed PVC slats (via 16, FIG. 2; Jochem) to produce a slat product, and cutting the slat (via 30) product to produce louvers ([0030]; FIG. 2; Jochem) for horizontal or vertical applications.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sudano et al. (US Publication 2010/0139874; hereinafter Sudano) in view of Herbert et al. (US Publication 2015/0145918; hereinafter Herbert).
With regards to claim 20, Sudano teaches a system for direct printing of a decorative pattern onto an extruded PVC (polyvinyl chloride; [0026]) slat (FIG. 10), comprising: 
a(n inherent) feed assembly (a part of 42 including an opening for feeding source material) for feeding plastic PVC ([0026]) beads ([0061]); 
an extruder (42) having an inlet (a part of 42 that receive the source material for melting) for receiving the PVC beads from the feed assembly, a main section for melting the beads ([0026]), and an outlet (44) for extruding a hot PVC slat ([0026, 0061]); 
a printing station (46) comprising: 
a(n inherent) frame; 
a direct printing cylinder (gravure printing roller) mounted to the frame ([0028]); 
an ink supply assembly (including anilox roller) containing ink and configured such that the direct printing roller receives ink therefrom for direct application to the hot PVC slat ([0028]).
However, Sudano is silent regarding the system comprising a cooling system coupled to the direct printing roller for removing heat from the same.
Herbert teaches a system comprising a cooling system (including a temperature control assembly 101 and the respective valves and piping which control the fluid) coupled to the direct printing roller for removing heat from the same of the direct printing cylinder ([0115-0116, 0131]).
([0003-0008]; Herbert).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER BAHLS/            Primary Examiner, Art Unit 2853